MEMORANDUM OPINION
                                           No. 04-11-00291-CR

                                           Arlene MARTINEZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR4426
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: June 15, 2011

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” We must dismiss the appeal “if a certification that shows

the defendant has a right of appeal has not been made part of the record.” TEX. R. APP. P.

25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication
                                                                                     04-11-00291-CR


that appellant will not seek to file an amended trial court certification showing that appellant has

the right of appeal. See TEX. R. APP. P. 25.2(d) 37.1; see also Daniels v. State, 110 S.W.3d 174,

177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with

appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this

appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-